Title: To Thomas Jefferson from John Beckley, 24 January 1799
From: Beckley, John
To: Jefferson, Thomas


          
            Sir,
            24. January 1799. 12 o’clock A.M.
          
          Mr. Tazewell is no more—he this moment departed.
          Will you be pleased to make this Melancholy event known to the Members of the Senate.
          I have taken immediate preparatory measures for his funeral.
          In great distress I am, Sir, Yrs.
          
            John Beckley
          
        